--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(a)


FPL GROUP, INC.
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN
 
SECTION 1. Preamble
 
1.01 Purpose. The purpose of this Amended and Restated Long Term Incentive Plan
(the “Plan”) of FPL Group, Inc. (together with any successor thereto, the
“Company”) is (a) to promote the identity of interests between shareholders and
employees of the Company by encouraging and creating significant ownership of
common stock of the Company by officers and other salaried employees of the
Company and its subsidiaries; (b) to enable the Company to attract and retain
qualified officers and employees who contribute to the Company’s success by
their ability, ingenuity and industry; and (c) to provide meaningful long-term
incentive opportunities for officers and other employees who are responsible for
the success of the Company and who are in a position to make significant
contributions toward its objectives.
 
1.02 Effective Date. The Plan was originally effective on February 14, 1994
having been approved by the affirmative vote of the holders of a majority of the
Shares present or represented and entitled to vote (and the affirmative vote of
a majority of the Shares voting) at a meeting of the Company’s shareholders held
on May 9, 1994. The Plan was subsequently amended by the Board at a meeting held
on February 12, 1996, amended and restated by the Board of Directors of the
Company at a meeting held on February 11, 2002 and further amended and restated
by the Board of Directors of the Company at a meeting held on December 20, 2002.
The Plan was further amended and restated effective on May 21, 2004, having been
approved by the affirmative vote of the holders of a majority of the Shares
present or represented and entitled to vote (and the affirmative vote of a
majority of the Shares voting) at a meeting of the Company’s shareholders held
on May 21, 2004. The Plan was further amended and restated by the Board (i) at a
meeting held on February 18, 2005, (ii) at a meeting held on October 14, 2005,
(iii) at a meeting held on October 13, 2006, and (iv) at a meeting held on
December 12, 2008 (in order to comply with Section 409A (“Code Section 409A”) of
the Internal Revenue Code of 1986 (the “Code”), as amended (to the extent
applicable). The Plan was further amended and restated effective on May 22, 2009
(in order to establish new Performance Objectives (as defined herein)) following
submission of the Plan for shareholder approval and receipt thereof.
 
1.03 Termination of the Plan. The Plan will terminate on May 21, 2014. Awards
outstanding as of such termination date shall not be affected or impaired by the
termination of the Plan.
 
1.04 Stock Split. In connection with the two-for-one division of the Shares
approved by the Board on February 18, 2005 and effective March 15, 2005, and
pursuant to the authority granted in Section 10 of the Plan, the Committee, by
consent dated March 8, 2005 and effective March 15, 2005, adjusted the total
number of Shares reserved and available for Awards under, and each maximum
yearly award amount expressed as a number of Shares set forth in, the Plan
automatically by multiplying the applicable number of Shares by two.
 
SECTION 2. Definitions. In addition to the terms defined elsewhere in the Plan,
the following shall be defined terms under the Plan:
 
2.01 “Award” means any Performance Award, Option, Stock Appreciation Right,
Restricted Stock, Deferred Stock, Dividend Equivalent, or Other Stock-Based
Award, or any other right or interest relating to Shares or cash, granted to a
Participant under the Plan.
 
2.02 “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.
 
2.03 “Board” means the Board of Directors of the Company.
 
2.04 “Cause” shall mean, unless otherwise defined in an Award Agreement,
(i) repeated violations by the Participant of the Participant’s obligations to
the Company (or the applicable employer subsidiary or affiliate of the Company)
(other than as a result of incapacity due to physical or mental illness) which
are demonstrably willful and deliberate on the Participant’s part, which are
committed in bad faith or without reasonable belief that such violations are in
the best interests of the Company (or the applicable employer subsidiary or
affiliate of the Company) and which are not remedied in a reasonable period of
time after receipt of written notice from the Company specifying such
violations, (ii) the conviction of the Participant of a felony involving an act
of dishonesty intended to result in substantial personal enrichment at the
expense of the Company or its subsidiaries or affiliated companies, or
(iii) prior to a Change in Control, such other events as shall be determined by
the Committee in its sole discretion.
 
2.05 “Change of Control” and related terms are defined in Section 9.
 
2.06 “Change in Control Event” means, with respect to a Participant: (a) a
change in ownership of the Participant’s Service Recipient; (b) a change in
effective control of the Participant’s Service Recipient; or (c) a change in the
ownership of a substantial portion of the assets of the Participant’s Service
Recipient. The existence of a Change in Control Event shall be determined by the
Committee in accordance with Code Section 409A and the regulations thereunder.
 
2.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.
 
2.08 “Committee” means a committee composed of not less than two directors
designated by the Board to administer the Plan; provided, however, that each
member of the Committee shall be a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act, an “outside director” within the meaning of
Section 162(m)(4)(C)(i) of the Code and the regulations thereunder, and an
“independent director” within the meaning of Section 303A of the New York Stock
Exchange Listed Company Manual (or, in each case, any successor term or
provision). The Committee may, without limitation, be the Compensation Committee
of the Board or a subcommittee thereof, if such committee or subcommittee
satisfies the foregoing requirements.
 
2.09 “Company” is defined in Section 1.
 
2.10 “Covered Employee” means a Participant designated as such in connection
with the grant of a Performance Award, Performance-Based Restricted Stock Award,
or Other Stock-Based Award by the Committee who is or may be a “covered
employee” within the meaning of Section 162(m)(3) of the Code in the year in
which such Award is expected to be taxable to such Participant.
 
2.11 “Deferred Stock” means a right, granted to a Participant under
Section 6.05, to receive Shares at the end of a specified deferral period.
 
2.12 “Delegated Committee” means a committee appointed by the Board to perform
the functions set forth in Section 3.04 as to Non-Reporting Participants, which
committee is composed of (i) one or more directors or (ii) a senior executive
officer (as contemplated by Florida Statutes section 607.0825(1)(e) or any
successor statute thereto).
 
2.13 “Disability” shall mean: (a) the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (b), the receipt of
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company or any Subsidiary by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (c) any condition as a result of which a
Participant is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
 
2.14 “Dividend Equivalent” means a right, granted to a Participant under
Section 6.03, to receive cash, Shares, other Awards, or other property equal in
value to dividends paid with respect to a specified number of Shares.
 
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.
 
2.16 “Fair Market Value” means, with respect to Shares, Awards, or other
property, the fair market value of such Shares, Awards, or other property
determined by such reasonable methods or procedures using actual transactions in
such stock as reported on an established securities market as shall be
established from time to time by the Committee. Unless otherwise determined by
the Committee, the Fair Market Value of Shares as of any date shall be the
closing sales price on that date of a Share as reported in the New York Stock
Exchange Composite Transaction Report (or if the Shares were not traded on the
New York Stock Exchange on such date, the closing sales price on the nearest
date preceding such date on which the Shares were so traded).
 
2.17 “Incentive Stock Option” means any Option designated as, and qualified as,
an “incentive stock option” within the meaning of Section 422 of the Code.
 
2.18 “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option, whether or not designated as such.
 
2.19 “Non-Reporting Participant” means a Participant who is not subject to
either the reporting requirements of Section 16(a) of the Exchange Act or the
short-swing trading provisions of Section 16(b) of the Exchange Act and is not a
Covered Employee.
 
2.20 “Option” means a right, granted to a Participant under Section 6.06, to
purchase Shares, other Awards, or other property at a specified price during
specified time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.
 
2.21 “Other Stock-Based Award” means a right, granted to a Participant under
Section 6.08, that relates to or is valued by reference to Shares.
 
2.22 “Participant” means a person who, as an officer or salaried employee of the
Company or any Subsidiary, has been granted an Award under the Plan.
 
2.23 “Performance Award” means a right, granted to a Participant under
Section 6.02, to receive cash, Shares, other Awards, or other property the
payment of which is contingent upon achievement of performance goals specified
by the Committee.
 
2.24 “Performance-Based Restricted Stock” means Restricted Stock that is subject
to a risk of forfeiture if specified performance criteria are not met within the
restriction period.
 
2.25 “Plan” is defined in Section 1.
 
2.26 “Repricing Restrictions” means the second sentence of Section 6.06(i) and
the second sentence of Section 6.07(i).
 
2.27 “Restricted Stock” means Shares, granted to a Participant under
Section 6.04, that are subject to certain restrictions and to a risk of
forfeiture.
 
2.28 “Rule 16b-3” means Rule 16b-3, as from time to time amended and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
 
2.29 “Service Recipient” means, with respect to a Participant on any date:
(a) the corporation for which the Participant is performing services on such
date; (b) all corporations that are liable to the Participant for the benefits
due to him under the Plan; (c) a corporation that is a majority shareholder of a
corporation described in section 2.29(a) or (b); or (d) any corporation in a
chain of corporations each of which is a majority shareholder of another
corporation in the chain, ending in a corporation described in section
2.29(a) or (b).
 
2.30 “Shares” means the Common Stock, $.01 par value, of the Company and such
other securities of the Company as may be substituted for Shares or such other
securities pursuant to Section 10.
 
2.31 “Stock Appreciation Right” means a right, granted to a Participant under
Section 6.07, to be paid an amount measured by the appreciation in the Fair
Market Value of Shares from the date of grant to the date of exercise of the
right, with payment to be made in cash, Shares, other Awards, or other property
as specified in the Award or determined by the Committee.
 
2.32 “Subsidiary” means any corporation (other than the Company) or other
non-corporate entity with respect to which the Company owns, directly or
indirectly, 50% or more of the total combined voting power of all classes of
stock or other ownership interests. In addition, any other related entity may be
designated by the Board as a Subsidiary, provided such entity could be
considered as a subsidiary according to generally accepted accounting principles
and, in the case of Options and Stock Appreciation Rights, provided the Award
would be considered to be granted in respect of “service recipient stock” under
Section 409A of the Code.
 
2.33 “Year” means a calendar year.
 
SECTION 3. Administration.
 
3.01 Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:
 
(i) to select and designate Participants;
 
(ii) to designate Subsidiaries;
 
(iii) to determine the type or types of Awards to be granted to each
Participant;
 
(iv) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan including, but not limited to, any exercise price, grant price, or
purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waivers or accelerations thereof,
and waiver of performance conditions relating to an Award (based in each case on
such considerations as the Committee shall determine), and all other matters to
be determined in connection with an Award;
 
(v) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be cancelled, forfeited, or
surrendered;
 
(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or, to the
extent permissible under Code Section 409A, at the election of the Participant;
 
(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;
 
(viii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;
 
(ix) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;
 
(x) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan;
 
(xi) to amend the provisions of any Award or Award Agreement to maintain the
qualified status of an Incentive Stock Option; and
 
(xii) to amend the provisions of any Award or Award Agreement in compliance
with, or to obtain exemption from, Code Section 409A.
 
3.02 Manner of Exercise of Committee Authority. Unless authority is specifically
reserved to the Board under the terms of the Plan, or applicable law, the
Committee (or the Delegated Committee, with respect to the authority
specifically delegated to it pursuant to Section 3.04 hereof) shall have sole
discretion in exercising such authority under the Plan. Any action of the
Committee (or the Delegated Committee, with respect to the authority
specifically delegated to it pursuant to Section 3.04 hereof) with respect to
the Plan shall be final, conclusive, and binding on all persons, including the
Company, Subsidiaries, Participants, any person claiming any rights under the
Plan from or through any Participant, and shareholders. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. A
memorandum signed by all members of the Committee shall constitute the act of
the Committee without the necessity, in such event, to hold a meeting. The
Committee may delegate to officers or managers of the Company or any Subsidiary
the authority, subject to such terms as the Committee shall determine, to
perform administrative functions under the Plan.
 
3.03 Limitation of Liability. Each member of the Committee and the Delegated
Committee shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him by any officer or other employee of the
Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. No member
of the Committee or the Delegated Committee, nor any officer or employee of the
Company acting on behalf of the Committee or the Delegated Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and the
Delegated Committee and any officer or employee of the Company acting on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company with respect to any such action, determination, or
interpretation.
 
3.04 Authority of the Delegated Committee. The Delegated Committee shall have
the authority to take the actions, in each case subject to and consistent with
the provisions of the Plan, set forth in Sections 3.01(i), (iii), (iv), (v),
(vi) and (vii), but only as to Non-Reporting Participants. References to the
Committee in the Plan shall be deemed to include the Delegated Committee in
connection with all actions taken by the Delegated Committee in accordance with
this Section 3.04. The Committee shall have the authority to review the
Delegated Committee’s actions to ensure compliance with the Plan and consistency
with the actions of the Committee. This grant of authority to the Delegated
Committee does not replace, but is in addition to, the authority of the
Committee as set forth in this Section 3.
 
SECTION 4. Shares Subject to the Plan. Subject to adjustment as provided in
Section 10, the total number of Shares reserved and available for Awards under
the Plan as of December 31, 2003 shall be 13,000,000. Such Shares may be
authorized and unissued Shares or Shares purchased on the open market. For
purposes of this Section 4, the number of and time at which Shares shall be
deemed to be subject to Awards and therefore counted against the number of
Shares reserved and available under the Plan shall be the earliest date at which
the Committee can reasonably estimate the number of Shares to be distributed in
settlement of an Award or with respect to which payments will be made; provided,
however, that, the Committee may adopt procedures for the counting of Shares
relating to any Award for which the number of Shares to be distributed or with
respect to which payment will be made cannot be fixed at the date of grant to
ensure appropriate counting, avoid double counting (in the case of tandem or
substitute awards), and provide for adjustments in any case in which the number
of Shares actually distributed or with respect to which payments are actually
made differs from the number of Shares previously counted in connection with
such Award. If any Shares to which an Award relates are forfeited or the Award
is settled or terminates without a distribution of Shares (whether or not cash,
other Awards, or other property is distributed with respect to such Award), any
Shares counted against the number of Shares reserved and available under the
Plan with respect to such Award shall, to the extent of any such forfeiture,
settlement or termination, again be available for Awards under the Plan.
 
SECTION 5. Eligibility. Awards may be granted only to individuals who are
officers or other salaried employees (including employees who also are
directors) of the Company or a Subsidiary; provided, however, that no Award
shall be granted to any member of the Committee.
 
SECTION 6. Specific Terms of Awards.
 
6.01 General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 11.02),
such additional terms and conditions, not inconsistent with the provisions of
the Plan and applicable law, as the Committee shall determine, including without
limitation the acceleration of vesting of any Awards or terms requiring
forfeiture of Awards in the event of termination of employment by the
Participant. Except as provided in Sections 7.03 or 7.04, only services may be
required as consideration for the grant of any Award.
 
6.02 Performance Awards. Subject to the provisions of Sections 7.01 and 7.02,
the Committee is authorized to grant Performance Awards to Participants on the
following terms and conditions:
 
(i) Award and Conditions. A Performance Award shall confer upon the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Award is granted, in whole or in
part, as determined by the Committee, conditioned upon the achievement of
performance criteria determined by the Committee.
 
(ii) Other Terms. A Performance Award shall be denominated in Shares and may be
payable in cash, Shares, other Awards, or other property, and have such other
terms as shall be determined by the Committee. Notwithstanding the foregoing,
and except with respect to adjustments pursuant to Section 10 of this Plan and
payments made, in the discretion of the Committee, in connection with a Change
of Control, a Performance Award outstanding on or after May 21, 2004 which
confers upon the Participant rights to receive shares of Common Stock, $.01 par
value per share, of the Company in the form referred to as “Performance Share
Awards” shall be payable in Shares, and the Company shall be authorized to
withhold, from any distribution of Shares relating to a Performance Share Award,
in order to meet the Company’s obligations for the payment of withholding taxes,
Shares with a Fair Market Value equal to the minimum statutory withholding for
taxes (including federal and state income taxes and payroll taxes applicable to
the supplemental taxable income relating to such distribution) and any other tax
liabilities for which the Company has an obligation relating to such
distribution.
 
6.03 Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Participants. A Dividend Equivalent is an Award entitling the
recipient to receive credits based on cash or stock distributions that would
have been paid on the Shares specified in the Dividend Equivalent Award (or
other Award to which it relates) if such Shares had been issued to and held by
the recipient. The terms and conditions of Dividend Equivalents shall be
specified in the Award Agreement. Dividend Equivalents credited to the holder of
a Dividend Equivalent Award may be paid currently, accumulated or may be deemed
to be reinvested in additional Shares which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment. Dividend Equivalents may be settled in cash or Shares or a
combination thereof, in a single installment or in installments, all determined
in the sole discretion of the Committee. A Dividend Equivalent granted as a
component of another Award may provide that such Dividend Equivalent shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other award (with, in the discretion of the Committee, interest accruing on
such Dividend Equivalent from the date of crediting to the date of settlement),
and that such Dividend Equivalent shall expire or be forfeited or annulled under
the same conditions as such other Award. A Dividend Equivalent granted as a
component of another Award may also contain terms and conditions different from
such other Award. In no event, shall the payment or distribution of Dividend
Equivalents be contingent upon the exercise of an Option, Stock Appreciation
Right or any other stock right. Shares distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend will be
credited as Dividend Equivalents, and may be subject to restrictions and a risk
of forfeiture to the same extent as the Award with respect to which such stock
or other property has been distributed.
 
6.04 Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
 
(i) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments, or otherwise as the Committee shall determine.
 
(ii) Forfeiture. Performance-Based Restricted Stock shall be forfeited unless
preestablished performance criteria specified by the Committee are met during
the applicable restriction period. Except as otherwise determined by the
Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes.
 
(iii) Possession of Restricted Shares. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, the
Company shall retain physical possession of the certificates, and the
Participant shall deliver a stock power to the Company, endorsed in blank,
relating to the Restricted Stock. If non-certificated shares representing
Restricted Stock are registered in the name of the Participant, such shares
shall be maintained in a separate restricted share account subject to terms,
conditions, and restrictions of like effect.
 
(iv) Dividends. Cash dividends credited to the holder of Restricted Stock may be
paid currently, accumulated or may be deemed to be reinvested in additional
shares of Restricted Stock. Any such reinvestment shall be at Fair Market Value
on the date of reinvestment. Accumulated dividends may be settled in cash or
Shares or a combination thereof, in a single installment or in installments, all
determined in the sole discretion of the Committee. The Committee may provide
that such accumulated dividends shall be settled upon the lapse of restrictions
on the Shares of Restricted Stock (with, in the discretion of the Committee,
interest accruing on such dividend from the date of crediting to the date of
settlement), and that the accumulated dividends shall be forfeited or annulled
under the same conditions as such Restricted Stock Award. Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, may be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such stock or other
property has been distributed.
 
(v) Tax Withholding. Except as the Committee may determine in its discretion in
connection with a Change of Control and except as may be provided pursuant to
Section 10 of this Plan, upon delivery of unrestricted Shares to a Participant
in connection with the lapse of forfeiture restrictions on all or a portion of
an Award of Restricted Stock, the Company shall be authorized to withhold from
any such distribution, in order to meet the Company’s obligations for the
payment of withholding taxes, Shares with a Fair Market Value equal to the
minimum statutory withholding for taxes (including federal and state income
taxes and payroll taxes applicable to the supplemental taxable income relating
to such distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution.
 
6.05 Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, on the following terms and conditions:
 
(i) Award and Restrictions. Delivery of Shares will occur upon expiration of the
deferral period specified for Deferred Stock by the Committee (or, if permitted
by the Committee, as elected by the Participant). In addition, Deferred Stock
shall be subject to such restrictions as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times, separately or in combination, in installments, or otherwise, as
the Committee shall determine.
 
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable deferral period or portion thereof (as provided
in the Award Agreement evidencing the Deferred Stock), all Deferred Stock that
is at that time subject to deferral (other than a deferral at the election of
the Participant) shall be forfeited; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Deferred Stock.
 
6.06 Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that, except as
provided in Section 7.03, such exercise price shall be not less than the Fair
Market Value of a Share on the date of grant of such Option. After an Option is
granted, the exercise price per Share purchasable under the Option may not be
decreased, nor shall any other action be taken with respect to such Option that
would constitute a “re-pricing” (determined in accordance with generally
accepted accounting principles, as amended from time to time and applied in
preparing the Company’s financial statements, or other successor accounting
principles similarly applied (“GAAP”)), unless such decrease or re-pricing is
approved by the affirmative vote of the holders of a majority of the Shares
present or represented and entitled to vote (and the affirmative vote of a
majority of the Shares voting) at a meeting of the holders of the Shares, or any
adjournment thereof.
 
(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the methods
by which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares, other Awards or awards
issued under other Company plans, or other property; provided, however, that the
Company shall not extend or maintain credit or arrange for the extension of
credit, in the form of a personal loan, to or for any Participant. The Committee
shall also determine the methods by which Shares will be delivered or deemed to
be delivered to Participants. Options shall expire not later than ten years
after the date of grant.
 
(iii) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, including but not limited to the requirements that no Incentive
Stock Option shall be granted more than ten years after the effective date of
the Plan. Anything in the Plan to the contrary notwithstanding, no term of the
Plan relating to Incentive Stock Options shall be interpreted, amended, or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Code Section 422. In the event a Participant voluntarily disqualifies an
Option as an Incentive Stock Option, the Committee may, but shall not be
obligated to, make such additional Awards or pay bonuses as the Committee shall
deem appropriate to reflect the tax savings to the Company which result from
such disqualification.
 
6.07 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:
 
(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee as of
the date of grant of the Stock Appreciation Right, which, except as provided in
Section 7.03, shall be not less than the Fair Market Value of one Share on the
date of grant. After a Stock Appreciation Right is granted, the grant price of
the Stock Appreciation Right may not be decreased, nor shall any other action be
taken with respect to such Stock Appreciation Right that would constitute a
“re-pricing” (determined in accordance with GAAP), unless such decrease or
re-pricing is approved by the affirmative vote of the holders of a majority of
the Shares present or represented and entitled to vote (and the affirmative vote
of a majority of the Shares voting) at a meeting of the holders of the Shares,
or any adjournment thereof.
 
(ii) Other Terms. The Committee shall determine the time or times at which a
Stock Appreciation Right may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by which Shares will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any Stock Appreciation
Right. Stock Appreciation Rights shall expire not later than ten years after the
date of grant.
 
6.08 Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a “bonus” or other
“incentive” whether or not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, purchase rights, and Awards valued by reference to
book value of Shares or the value of securities of or the performance of
specified Subsidiaries. The Committee shall determine the terms and conditions
of such Awards, which may include performance criteria. Shares delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6.08 shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Shares,
other Awards, or other property, as the Committee shall determine.
 
SECTION 7. Certain Provisions Applicable to Awards.
 
7.01 Performance-Based Awards.
 
(i) Performance Awards, Performance-Based Restricted Stock, and Other
Stock-Based Awards available to Covered Employees and subject to performance
criteria are intended to be “qualified performance-based compensation” within
the meaning of Code sections 162(m) and 409A and shall be paid to a Covered
Employee solely on account of the attainment of one or more preestablished,
objective performance goals within the meaning of sections 162(m) and 409A and
the regulations thereunder, which goals must be established within the time
limits prescribed by Section 162(m). Until otherwise determined by the
Committee, the performance goal or goals for a performance period shall be based
on one or more of the performance criteria set forth on Exhibit A (the
“Performance Objectives”). The payout of any such Award to a Covered Employee
may be reduced, but not increased, based on the degree of attainment of other
performance criteria or otherwise at the discretion of the Committee.
 
(ii) The Performance Objectives may be expressed on an absolute and/or relative
basis, or a before- or after-tax basis, or a consolidated or business-unit
basis, may be based on or otherwise employ comparisons based on internal
targets, the past performance of the Company and/or the past or current
performance of other companies and may include or exclude any or all
extraordinary, non-core, non-operating or non-recurring items, or such other
items as the Committee may determine. Those Performance Objectives which have
meanings ascribed to them by GAAP shall have the meanings assigned to them under
GAAP as in effect and applied to the Company on the date on which the
Performance Objectives are established, without giving effect to any subsequent
changes in GAAP, unless the Committee specifically provides otherwise when it
establishes the performance objectives.
 
(iii) Under normal business conditions, once established for a year as provided
herein, Performance Objectives shall not be subject to revision or alteration.
However, unusual conditions may warrant a reexamination of such criteria. Such
conditions may include, but not be limited to, a Change of Control, declaration
and distribution of stock dividends or stock splits, mergers, consolidations or
reorganizations, acquisitions or dispositions of material business units, or
infrequently occurring or extraordinary gains or losses. In the event the
Committee determines that, upon reexamination, alteration of the Performance
Objectives is appropriate, the Committee shall reestablish the Performance
Objectives to maintain as closely as possible the previously established
expected level of overall performance of the participants, taken as a whole, as
is practicable. Notwithstanding the foregoing, any adjustments to the award
opportunities or Performance Objectives applicable to a Covered Employee shall
conform to the requirements for qualifying amounts paid pursuant to such award
for the performance-based compensation exception to the tax deductibility
limitations of section 162(m) of the Code and the regulations promulgated
pursuant thereto.
 
(iv) As promptly as practicable, but in any event within seventy-five (75) days
after the end of the relevant performance period, the Committee shall certify
the performance of the Company relative to the Performance Objective or
Objectives established for Participants.
 
7.02 Maximum Yearly Awards. A maximum of 600,000 Shares (or the equivalent Fair
Market Value thereof with respect to Awards valued in whole or in part by
reference to, or otherwise based on or related to, Shares) may be made subject
to Performance Awards, Performance-Based Restricted Stock, and Other Stock-Based
Awards subject to performance criteria in any Year. The maximum payout of such
Awards in any Year may not exceed 160% of the amount thereof, or 960,000 Shares
in the aggregate and 125,000 Shares in the case of any Participant. A maximum of
1,500,000 Shares may be made subject to Options and Stock Appreciation Rights in
any Year. No Participant may receive Awards covering or representing more than
25% of the maximum number of Shares which may be made subject to such types of
Awards in any Year. The Share amounts in this Section 7.02 are as of
December 31, 2003 and are subject to adjustment under Section 10 and are subject
to the Plan maximum under Section 4.
 
7.03 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee and subject to the
Repricing Restrictions, be granted either alone or in addition to, in tandem
with, or in substitution for any other Award granted under the Plan or any award
granted under any other plan of the Company, any Subsidiary, or any business
entity to be acquired by the Company or a Subsidiary, or any other right of a
Participant to receive payment from the Company or any Subsidiary. If an Award
is granted in substitution for another Award or award, the Committee shall
require the surrender of such other Award or award in consideration for the
grant of the new Award. Awards granted in addition to or in tandem with other
Awards or awards may be granted either as of the same time as or a different
time from the grant of such other Awards or awards. Subject to the Repricing
Restrictions, the per Share exercise price of any Option, grant price of any
Stock Appreciation Right, or purchase price of any other Award conferring a
right to purchase Shares:
 
(i) Granted in substitution for an outstanding Award or award shall be not less
than the lesser of the Fair Market Value of a Share at the date such substitute
award is granted or such Fair Market Value at that date reduced to reflect the
Fair Market Value at that date of the Award or award required to be surrendered
by the Participant as a condition to receipt of the substitute Award; or
 
(ii) Retroactively granted in tandem with an outstanding Award or award shall be
not less than the lesser of the Fair Market Value of a Share at the date of
grant of the later Award or at the date of grant of the earlier Award or award.
 
7.04 Exchange Provisions. Subject to the Repricing Restrictions, the Committee
may at any time offer to exchange or buy out any previously granted Award for a
payment in cash, Shares, other Awards (subject to Section 7.03), or other
property based on such terms and conditions as the Committee shall determine and
communicate to the Participant at the time that such offer is made.
 
7.05 Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option or a Stock Appreciation Right granted in tandem therewith exceed a
period of ten years from the date of its grant (or such shorter period as may be
applicable under Code Section 422).
 
7.06 Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, and Code Section 409A to the extent applicable, and
except as provided in Section 6.02(ii), payments to be made by the Company or a
Subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including without limitation, cash, Shares, other
Awards, or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis, provided that such deferral complies with
Code Section 409A. Such payments may include, without limitation, provisions for
the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of Dividend Equivalents in respect of
installment or deferred payments denominated in Shares. Where payment is made in
Shares, the Company shall be authorized to withhold from any such distribution,
in order to meet the Company’s obligations for the payment of withholding taxes,
Shares with a Fair Market Value equal to the minimum statutory withholding for
taxes (including federal and state income taxes and payroll taxes applicable to
the supplemental taxable income relating to such distribution) and any other tax
liabilities for which the Company has an obligation with respect relating to
such distribution.
 
7.07 Timing of Payment Under Awards. At the discretion of the Committee, payment
of vested Awards shall be made as soon as practicable after the Award becomes
vested, unless the Participant is required to or has effectively elected to
defer payment of the Award in accordance with Code Section 409A, in which case
payment of the Award shall be made as determined under the applicable Award
Agreement or Participant election.
 
SECTION 8. General Restrictions Applicable to Awards.
 
8.01 Six-Month Holding Period Restrictions Under Rule 16b-3. Unless a
Participant could otherwise transfer an equity security, derivative security, or
Shares issued upon exercise of a derivative security granted under the Plan
without incurring liability under Section 16(b) of the Exchange Act, (i) an
equity security issued under the Plan, other than an equity security issued upon
exercise or conversion of a derivative security granted under the Plan, shall be
held for at least six months from the date of acquisition; (ii) with respect to
a derivative security issued under the Plan, at least six months shall elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security; and (iii) any Award in the nature of a Stock
Appreciation Right must be held for six months from the date of grant to the
date of cash settlement.
 
8.02 Nontransferability; ISO Exercisability. Awards which constitute derivative
securities (including any Option, Stock Appreciation Right, or similar right)
shall not be transferable by a Participant except by will or the laws of descent
and distribution or, in the case of any derivative security other than an
Incentive Stock Option, pursuant to a beneficiary designation authorized under
Section 8.04 or as otherwise determined by the Committee. An Incentive Stock
Option shall be exercisable during the lifetime of a Participant only by such
Participant or his guardian or legal representative.
 
8.03 Compliance with Rule 16b-3. It is the intent of the Company that this Plan
comply in all respects with Rule 16b-3 in connection with any Award granted to a
person who is subject to Section 16 of the Exchange Act. Accordingly, if any
provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such person, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements with respect to such person.
 
8.04 Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered, or hypothecated to or in
favor of any party (other than the Company or a Subsidiary), or shall be subject
to any lien, obligation, or liability of such Participant to any party (other
than the Company or a Subsidiary). Unless otherwise determined by the Committee
(including pursuant to Section 8.02), no Award subject to any restriction shall
be assignable or transferable by a Participant otherwise than by will or the
laws of descent and distribution (except to the Company under the terms of the
Plan); provided, however, that a Participant may, in the manner established by
the Committee designate a beneficiary or beneficiaries to exercise the rights of
the Participant, and to receive any distribution, with respect to any Award,
upon the death of the Participant. A beneficiary, guardian, legal
representative, permitted transferee, or other person claiming any rights under
the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant or
agreement applicable to such, except to the extent the Plan and such Award
Agreement or agreement otherwise provide with respect to such persons, and to
any additional restrictions deemed necessary or appropriate by the Committee.
 
8.05 Registration and Listing Compliance. The Company shall not be obligated to
deliver any Award or distribute any Shares with respect to any Award in a
transaction subject to regulatory approval, registration, or any other
applicable requirement of federal or state law, or subject to a listing
requirement under any listing or similar agreement between the Company and any
national securities exchange, until such laws, regulations, and contractual
obligations of the Company have been complied with in full, although the Company
shall be obligated to use its best efforts to obtain any such approval and
comply with such requirements as promptly as practicable.
 
8.06 Share Restrictions. All Shares delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop-transfer order and
other restrictions as the Committee may deem advisable under applicable federal
or state laws, rules and regulations thereunder, and the rules of any national
securities exchange on which Shares are listed. The Committee may cause (i) a
legend or legends to be placed on such Shares, if they are evidenced by
certificates, to make appropriate reference to such restrictions or any other
restrictions that may be applicable to Shares, including under the terms of the
Plan or any Award Agreement, and (ii) the creation and maintenance of a
segregated restricted share account to hold any such Shares that are issued to a
Participant as shares without certificates. In addition, during any period in
which Awards or Shares are subject to restrictions under the terms of the Plan
or any Award Agreement, or during any period during which delivery or receipt of
an Award or Shares has been deferred by the Committee or a Participant, the
Committee may require the Participant to enter into an agreement providing that
any Shares issuable or issued pursuant to an Award shall (i) if represented by
certificates, remain in the physical custody of the Company or such other person
as the Committee may designate, or (ii) if issued as shares without
certificates, remain in a segregated restricted share account from which they
may be released only at the direction of the Company or such other person as the
Committee may designate.
 
SECTION 9. Change of Control Provisions.
 
Unless otherwise determined by the Committee in connection with the grant of an
Award, or unless the Participant and the Company agree in writing that the
provisions of this Section 9 shall not apply, the following provisions shall
apply in the event of a “Change of Control” as defined in this Section 9:
 
9.01 Acceleration. The following shall automatically occur upon the occurrence
of a “Change of Control” (as defined in Section 9.02):
 
(i) 50% of all Performance Awards, Performance-Based Restricted Stock and Other
Stock-Based Awards not in the nature of a right that may be exercised and which
are subject to performance criteria shall be deemed fully earned and vested at a
deemed achievement level equal to the higher of (x) the targeted level of
performance for such award or (y) the average level (expressed as a percentage
of target) of achievement in respect of similar performance stock-based awards
which matured over the three fiscal years immediately preceding the year in
which the Change of Control occurred (such higher level, the “Deemed Performance
Award Achievement Level”); payment of each such vested award shall be made to
the Participant as soon as practicable following such Change of Control (to the
extent such payment does not violate Code Section 409A, if applicable); and the
remainder of each such award shall remain outstanding (on a converted basis, if
applicable) and shall remain subject to the terms and conditions of the Plan;
 
(ii) Each share of Restricted Stock and each Other Stock-Based Award not in the
nature of a right that may be exercised and which is not subject to performance
criteria shall be fully vested and earned;
 
(iii) Any Option, Stock Appreciation Right, and other Award in the nature of a
right that may be exercised which was not previously exercisable and vested
shall become fully exercisable and vested, and, notwithstanding any other
provision of this Plan to the contrary, in the event a Participant’s employment
with the Company and the Subsidiaries is terminated other than for Cause during
the 24-month period following a Change of Control, any Option or Stock
Appreciation Right held by such Participant as of such Change of Control that
remains outstanding on the date of such termination may thereafter be exercised
by the Participant, to the extent it was exercisable at the time of such
termination, or on such accelerated basis as the Committee may determine, until
the earlier of (A) the later of (x) the second anniversary of such date of such
termination or (y) the applicable date under the applicable Award Agreement, or
(B) the expiration of the stated term of such Option or Stock Appreciation Right
; and
 
(iv) The restrictions and forfeiture conditions applicable to any other Award
granted under the Plan shall lapse and such Awards shall be deemed fully vested.
 
9.02 Change of Control. For the purposes of this Plan, a “Change of Control”
shall mean the first to occur of the following:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act of 20% or
more of either (x) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions (collectively, the “Excluded
Acquisitions”) shall not constitute a Change of Control (it being understood
that shares acquired in an Excluded Acquisition may nevertheless be considered
in determining whether any subsequent acquisition by such individual, entity or
group (other than an Excluded Acquisition) constitutes a Change of Control):
(i) any acquisition directly from the Company or any Subsidiary; (ii) any
acquisition by the Company or any Subsidiary; (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary; (iv) any acquisition by an underwriter temporarily holding
Company securities pursuant to an offering of such securities; (v) any
acquisition in connection with which, pursuant to Rule 13d-1 promulgated
pursuant to the Exchange Act, the individual, entity or group is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the Outstanding Company Common Stock
and/or Outstanding Company Voting Securities beneficially owned by it on such
date; or (vi) any acquisition in connection with a Business Combination (as
hereinafter defined) which, pursuant to subparagraph (iii) below, does not
constitute a Change of Control; or
 
(ii) Individuals who as of February 11, 2002 constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or
 
(iii) Consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of the Company or
any Subsidiary with any other corporation, in any case with respect to which:
 
(a) the Outstanding Company Voting Securities outstanding immediately prior to
such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
ultimate parent thereof) more than 55% of the outstanding common stock and of
the then outstanding voting securities entitled to vote generally in the
election of directors of the resulting or surviving entity (or any ultimate
parent thereof); or
 
(b) less than a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the “New Board”) consists of individuals (“Continuing Directors”)
who were members of the Incumbent Board (as defined in subparagraph (ii) above)
immediately prior to consummation of such Business Combination (excluding from
Continuing Directors for this purpose, however, any individual whose election or
appointment to the Board was at the request, directly or indirectly, of the
entity which entered into the definitive agreement with the Company or any
Subsidiary providing for such Business Combination); or
 
(iv) (a) Consummation of a sale or other disposition of all or substantially all
of the assets of the Company, other than to a corporation with respect to which,
following such sale or other disposition, more than 55% of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities as
the case may be; or
 
(b) shareholder approval of a complete liquidation or dissolution of the
Company.
 
The term “the sale or disposition by the Company of all or substantially all of
the assets of the Company” shall mean a sale or other disposition transaction or
series of related transactions involving assets of the Company or of any
Subsidiary (including the stock of any Subsidiary) in which the value of the
assets or stock being sold or otherwise disposed of (as measured by the purchase
price being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Company (as
hereinafter defined). The “fair market value of the Company” shall be the
aggregate market value of the then Outstanding Company Common Stock (on a fully
diluted basis) plus the aggregate market value of the Company’s other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Company Common Stock shall be determined by multiplying the number
of shares of Outstanding Company Common Stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
the Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.
 
9.03 Benefits Upon First Anniversary of Change of Control. If a Participant
remains employed by the Company or its affiliated companies, or both, as
applicable, from the date of a Change of Control to the date of the first
anniversary of such Change of Control, or if prior to the first anniversary of
such Change of Control, the Participant’s employment with the Company or its
affiliates is involuntarily terminated by the Company or its affiliates, or
both, as applicable, other than for Cause or Disability, the performance
stock-based awards outstanding immediately prior to such Change of Control that
did not become vested and earned at the time of such Change of Control pursuant
to Section 9.01(i) shall (irrespective of any provision of the applicable Award
Agreement providing for earlier or later vesting) become vested and earned as of
the earlier of (a) the first anniversary of the Change of Control or (b) the
date the Participant’s employment is terminated. Payment in respect of such
awards shall be made as soon as practicable following such date, but in no event
later than the 15th day of the third month following the end of the first
taxable year in which the right to such payment arises. The deemed level of
achievement with respect to such awards shall be the Deemed Performance Award
Achievement Level.
 
SECTION 10. Adjustment Provisions. In the event that any dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan or for any other reason, then the
Committee shall adjust outstanding Awards. Such adjustments may include, without
limitation: (i) adjustments to any or all of (A) the number and kind of Shares
or other property which may thereafter be issued in connection with Awards,
(B) the number and kind of Shares or other property issued or issuable in
respect of outstanding Awards, and (C) the exercise price, grant price, or
purchase price relating to any Award; (ii) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof;
(iii) the substitution of other property (including, without limitation, other
securities of the Company and securities of entities other than the Company) for
the Shares covered by outstanding Awards; and (iv) in connection with any
spin-off, sale, or other disaffiliation of any Subsidiary or division of the
Company, arranging for the assumption, or replacement with new awards based on
other property (including, without limitation, other securities of the Company
and securities of entities other than the Company) for the Shares covered by
outstanding Awards based on other securities or other property or cash, by the
affected Subsidiary or division by the entity that controls such Subsidiary or
division following such disaffiliation (as well as any corresponding adjustments
to Awards that remain based upon Company securities). In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Subsidiary or the financial statements of the
Company or any Subsidiary, or in response to changes in applicable laws,
regulations, or accounting principles; provided, however, that the Committee
shall not have such authority to the extent reserving or exercising such
authority would cause an Award intended, pursuant to Section 7.01, to qualify as
“qualified performance-based compensation” not so to qualify.
 
SECTION 11. Changes to the Plan and Awards.
 
11.01 Changes to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of shareholders or Participants, except
that any such amendment, alteration, suspension, discontinuation, or termination
shall be subject to the approval of the Company’s shareholders within one year
after such Board action if such shareholder approval is required by any federal
or state law or regulation or the rules of any stock exchange on which the
Shares may be listed, or if the Board in its discretion determines that
obtaining such shareholder approval is for any reason advisable; provided,
however, that, except as set forth in Section 11.02 below, without the consent
of an affected Participant, no amendment, alteration, suspension,
discontinuation, or termination of the Plan may impair the rights of such
Participant under any Award theretofore granted to him.
 
11.02 Changes to Awards. The Committee may waive any conditions or rights under,
or amend, alter, suspend, discontinue, or terminate, any Award theretofore
granted and any Award Agreement relating thereto; provided, however, that,
without the consent of an affected Participant, no such amendment, alteration,
suspension, discontinuation, or termination of any Award may impair the rights
of such Participant under such Award.
 
SECTION 12. General Provisions.
 
12.01 No Rights to Awards. No Participant or employee shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of Participants and employees.
 
12.02 No Shareholder Rights. No Award shall confer on any Participant any of the
rights of a shareholder of the Company unless and until Shares are duly issued
or transferred to the Participant in accordance with the terms of the Award.
 
12.03 Tax Withholding. The Company or any Subsidiary is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to a
Participant, amounts of withholding and other taxes due with respect thereto,
its exercise, or any payment thereunder, and to take such other action as the
Committee may deem necessary or advisable to enable the Company and Participants
to satisfy obligations for the payment of withholding taxes and other tax
liabilities relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of Participant’s tax obligations.
 
12.04 No Right to Employment. Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any employee any right to continue in the employ of the Company
or any Subsidiary or to interfere in any way with the right of the Company or
any Subsidiary to terminate his employment at any time or increase or decrease
his compensation from the rate in existence at the time of granting of an Award.
 
12.05 Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Committee may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, Shares, other
Awards, or other property pursuant to any award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines with the consent of each affected
Participant.
 
12.06 Other Compensatory Arrangements. The Company or any Subsidiary shall be
permitted to adopt other or additional compensation arrangements (which may
include arrangements which relate to Awards), and such arrangements may be
either generally applicable or applicable only in specific cases.
 
12.07 Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.
 
12.08 Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of laws, and applicable federal law.
 
12.09 Compliance with Code Section 409A. Notwithstanding anything in this Plan
to the contrary, in the case of any award made after December 31, 2004, the
following provisions shall apply:
 
(a) To the extent applicable, the Plan and Awards granted pursuant thereto are
intended to comply fully with the requirements of Code Section 409A, and shall
be construed and administered as necessary to comply with Code Section 409A, if
applicable.
 
(b) In no event shall an Option, Stock Appreciation Right or other right or
award granted under the Plan the value of which is based exclusively on the
appreciation in the Fair Market Value of a Share be subject to deferral or have
any deferral features of any kind, and the provisions of this Plan and any
instrument such Option, Stock Appreciation Right or right or award and shall be
administered and construed to give effect to this section 12.09(b).
 
(c) Any right or award granted under this Plan that is subject to deferral at
the election of the Participant shall be deferred pursuant to, and shall be
subject to all of the terms and conditions of, the separate deferred
compensation plan providing for such deferral. In the event of any conflict
between the provisions of this plan and the provisions of such deferred
compensation plan, the provisions of the deferred compensation plan shall
control.
 
(d) Any award under the Plan (other than an Option, Stock Appreciation Right or
other right or award granted under the Plan the value of which is based
exclusively on the appreciation in the Fair Market Value of a Share) that, by
its terms, is payable at any time other than (i) within 2-1/2 months after the
satisfaction of a service-based or performance-based vesting condition or
(ii) during the taxable year following the taxable year in which a service-based
or performance-based vesting condition is satisfied shall be paid or distributed
only upon a specified date, or upon separation from service (within the meaning
of Code Section 409A), Disability, death or the occurrence of a Change in
Control Event; and the payment of any such award on any other date that is prior
to separation from service shall be deferred to the date of the Participant’s
separation from service. Further, any payment or distribution of such an award
that is due on account of separation from service, shall, if the Participant is
a specified employee (within the meaning of Code Section 409A) on the date of
separation from service; be deferred to and paid or distributed on the first day
of the seventh month following separation from service.
 
Exhibit A
 
(i) Adjusted earnings;
 
(ii) Return on equity;
 
(iii) Earnings per share growth;
 
(iv) Basic earnings per common share;
 
(v) Diluted earnings per common share;
 
(vi) Adjusted earnings per share;
 
(vii) Net income;
 
(viii) Adjusted earnings before interest and taxes;
 
(ix) Earnings before interest, taxes, depreciation and amortization;
 
(x) Operating cash flow;
 
(xi) Operations & Maintenance expense;
 
(xii) Total shareholder return;
 
(xiii) Operating income;
 
(xiv) Strategic business objectives, consisting of one or more objectives based
upon meeting specified cost targets, business expansion goals, new growth
opportunities, market penetration, and goals relating to acquisitions or
divestitures, or goals relating to capital raising and capital management;
 
(xv) Customer satisfaction, as measured by, among other things, one or more of:
service cost, service levels, responsiveness, business value, and residential
value;
 
(xvi) Environmental, including, among other things, one or more of: improvement
in, or attainment of, emissions levels, project completion milestones, and
prevention of significant environmental violations;
 
(xvii) Share price;
 
(xviii) Production measures, consisting of, among other things, one or more of:
capacity utilization, generating equivalent availability, production cost,
fossil generation activity, generating capacity factor, Institute of Nuclear
Power Operations (INPO) Index performance, and World Association of Nuclear
Operators (WANO) Index performance;
 
(xix) Bad debt expense;
 
(xx) Service reliability;
 
(xxi) Quality;
 
(xxii) Improvement in, or attainment of, expense levels, including, among other
things, one or more of: operations and maintenance expense, capital
expenditures, and total expenditures;
 
(xxiii) Budget achievement;
 
(xxiv) Health and safety, as measured by, among other things, one or more of:
recordable case rate and severity rate;
 
(xxv) Reliability, as measured by, among other things, one or more of: outage
frequency, outage duration, frequency of momentary interruptions, average
frequency of customer interruptions, and average number of momentary
interruptions per customer;
 
(xxvi) Ethics and compliance with applicable laws, regulations, and professional
standards;
 
(xxvii) Risk management;
 
(xxviii) Workforce quality, as measured by, among other things, one or more of:
diversity measures, talent and leadership development, workforce hiring, and
employee satisfaction;
 
(xxix) Cost recovery;
 
(xxx) Any combination of the foregoing.

 